DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-19) in the reply filed on August 29, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombalski et al (WO 2009/023353).
	Regarding claim 1, Bombalski teaches a composition comprising a polymeric matric having a first refractive index (Abstract) and a first plurality of particles dispersed therein (Abstract).  Each particle comprises an inorganic core (page 14) with polymer chains which are grafted thereon (page 8).  While the Abstract mentions that the particle and the matrix have substantially equal refractive indexes (Abstract), Bombalski also teaches the teachings also include embodiments in which the refractive index of the particles are tailored or engineered to be different from the refractive index of the embedding medium (page 18, lines 25-32).
	It would have been obvious at the time of the filing of the invention to use the teachings of Bombalski to arrive at the presently claimed invention.  It would have been nothing more than using known compounds in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Bombalski teaches that “substantially equal” for refractive indexes is within 5 % of one another (page 16, lines 5-15).  Bombalski teaches that the core can be silicon dioxide with a refractive index of 1.4631 and the polymer chains are PAA with a refractive index of 1.527 (Table 2).  As these are within 5% of each other, they are substantially the same.
	Regarding claim 3, Bombalski teaches that the polymer chains are “dissolved” into the embedding matrix (page 26) and therefore, it would inherently display varying refractive index change from the first to the second refractive index.
	Regarding claim 4, Bombalski teaches that substantially equal is ±0.1 (page 16, lines 10-14) and therefore, different refractive indexes are greater than 0.1 difference.
	Regarding claim 5, Bombalski teaches that the core can be silica or alumina (Table 2).
	Regarding claim 6, Bombalski teaches that the inorganic core can be silica which has a refractive index of 1.4631 (Table 2).
	Regarding claim 7, Bombalski teaches that the core can have an average diameter which ranges from 2 to 500 nm (page 16, lines 20-30).
	Regarding claim 8, Bombalski teaches that the polymer chains may be crosslinked (page 15, lines 15-17) and as this is not a mandatory limitation, the polymer chains can be not crosslinked.
	Regarding claim 9, Bombalski teaches that the polymer has a number average molecular weight of at least 50,000 (Tabl1, DP760 line)
	Regarding claim 10, Bombalski teaches that the polymer chains are derived from monomer comprising: styrene, methyl methacrylate, etc. (Table 2).
	Regarding claim 11, Bombalski teaches that for an inorganic particle diameter of 20 nm, the radius of the shell would range from 1-48 nanometers (Table 2).  Given that Bombalski teaches that the core can have an average diameter which ranges from 2 to 500 nm (page 16, lines 20-30), the average particle diameter would overlap with the claimed range of 100 nm to 5 microns.
	Regarding claim 12, Bombalski teaches that the polymeric matrix can be polymethacrylate (Table 2) or polystyrene which is a conjugated aromatic polymer.
	Regarding claim 13, Bombalski teaches that the polymeric matrix contains at least one methacrylate monomer (Table 2).
	Regarding claim 14, Bombalski teaches that the composition further comprises a crosslinking agent (page 15, lines 15-21).
	Regarding claim 15, Bombalski teaches that the composition can be translucent or transparent (page 18).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombalski et al (WO 2009/023353) in view of Work et al (EP 0 269 324).
The discussion regarding Bombalski in paragraph 4 above is incorporated here by reference.
Regarding claim 16, Bombalski fails to teach the amount of the first particles in the polymer matrix.
Work teaches a composition comprising a matrix polymer and a core/shell particle (Abstract).  The amount of the particle ranges from 0.1 to 10 % by weight (page 5, lines 25-35).  
It would have been obvious to a person of ordinary skill at the time of the filing of the invention to use core/shell particles of Bombalski in the amount as taught by Work.  One would have been motivated to do so in order to receive the expected benefit of having the desired optical effect (Work, lines 25-25).  It is also noted that Work teaches that particle amounts above and below that amount would also work depending upon the desired optical effect.  

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764